         Case 1:19-cr-00676-PGG Document 54 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-
                                                              ORDER
ALEXEI SAAB,
                                                          19 Cr. 676 (PGG)
                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              As discussed at today’s conference, the parties’ proposed briefing schedule (Dkt.

No. 53) is approved. Defendant’s remaining pretrial motions are due by January 5, 2021; the

Government’s opposition is due by February 5, 2021; and Defendant’s reply is due by

February 19, 2021. Any necessary hearing concerning Defendant’s pretrial motions will be

conducted on April 7, 2021 at 10:00 a.m.

Dated: New York, New York
       September 18, 2020
